DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 14 and 19.
b.    Pending: 1-19.

Allowable Subject Matter
Claims 1-19 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Shin (US 20210005271 Al) and Yoon PG PUB 20150332777.
Shin discloses a storage device including, a plurality of non-volatile memories configured to include a memory cell region; and a controller connected to the plurality of non-volatile memories through a plurality of channels and configured to control the plurality of non-volatile memories, wherein the controller selects one of a first read operation mode and a second read operation mode and transfers a read command corresponding to the selected read operation mode to the plurality of non-volatile memories, wherein one sensing operation is performed to identify one program state among program sates in the first read operation mode, and wherein at least two sensing operations are performed to identify the one program state among the program states in the second read operation mode.
Yoon teaches a read method of a nonvolatile memory device includes reading data from a selected memory area of the nonvolatile memory device according to a first read voltage; detecting and correcting an error of the read data; and deciding a second read voltage for reading the selected memory area when an error of the read data is uncorrectable. The second read voltage is decided according to either the number of logical 0s or 1s included in the read data, or a ratio of logical 1s to logical 0s in the read data.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a sensing node controller configured to control, based on a result of a first sensing operation among a plurality of sensing operations that are performed to sense a logical page among a 10plurality of logical pages in the selected page, a sensing node in a page buffer coupled to the selected memory cell through a bit line during a second sensing operation.
Regarding independent claim 14 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: controlling, during a second sensing operation for sensing the logical page, a sensing node in a page buffer coupled to the selected memory cell through a bit line, based on a result of the 15first sensing operation.
Regarding independent claim 19 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: generate a masking value for transfer to the sensing node through the output based on a result of a first sensing operation different from a second sensing 85operation, wherein the second sensing operation is performed after the first sensing operation and during a time when the sensing node is coupled to a selected memory cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824